Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2020 and May 21, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 4 is objected to because of the following informalities: “calculates a variance value of amplitude” should be “calculates a variance value of the amplitude”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 6726630 B2, published April 27, 2004) in view of Powers et al. (US 20100056924 A1, published March 4, 2010), hereinafter referred to as Kawagishi and Powers, respectively. 
Regarding claim 1, Kawagishi teaches an ultrasound diagnostic apparatus (Fig. 2, ultrasound diagnosis apparatus) comprising: 
a transducer array (Fig. 2; see col. 5, lines 13-18 – “The ultrasound probe 11 includes a plurality of vibration elements (not shown) such as conversion elements for converting between electrical signals and acoustical signals. The vibration elements are arranged in one dimensional or two-dimensional arrays and typically produce a piezoelectric effect.”); and 
a processor (Fig. 2, host CPU (central processing unit) 14) that 
transmits a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from the transducer array into a subject N times equal to or greater than at least two times (Fig. 2; see col. 5, lines 30-31 – “Each vibration element of ultrasound probe 11 provides transmission signals (voltage pulses)…”; Fig. 3(a); see col. 7, lines 5-8, 16-21 – “In a narrow frequency band, the number of transmitted burst waves may range between four and eight. In a first 
acquires reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (Fig. 2; see col. 5, lines 50-51 – “Ultrasound probe 11 collects the return signals (echo signals) of transmitted ultrasound waves.”; see col. 7, lines 59-63 – “…the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate.”), 
acquires an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection in a determined range on the reception signals (Fig. 2, signals from the reception delay unit 16 are input to the demodulation unit 16 and the output of the demodulation unit 16 are IQ signals; see col. 5, lines 60-63 – “Ultrasound probe 11 Sends the electrical Signals generated by the vibration elements to demodulation unit 19 via pulse/preamplifier 15 and reception delay circuit 16.”; see col. 6, lines 18-23 – “…demodulation unit 19 realizes I signals and Q signals as a result of the quadrature demodulation. In general, the reference frequency of demodulation unit 19 is set to a frequency centered about a frequency band comprising an ultrasound image. Demodulation unit 19 then sends the I signals and Q signals to extraction unit 17.”), and 
acquires image signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse using the IQ signal strings (Fig. 5; see col. 7, lines 57-67, col. 8, lines 1-4 – “Extraction unit 17 includes an adding circuitry 21 and an echo filter 22. As explained above, the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate. Adding circuitry 21 removes the fundamental echo component from the received signals and maintains the contrast echo component and the THI (tissue harmonic imaging) echo component in the received signals. The fundamental echo component is removed by adding echo components of the received signals resulting from the transmission signals transmitted at the first rate and echo components of the received signals based on the transmission signals transmitted at the second rate.”).
Kawagishi does not explicitly teach:
calculating a bubble signal likelihood based on IQ signal strings, and 
generating an ultrasound image based on the bubble signal likelihood and image signals. 
	Whereas, Powers, in the same field of endeavor, teaches: 
calculating a bubble signal likelihood based on IQ signal strings (Fig. 5; see para. 0026 – “The beam formed echo signals are processed by a quadrature bandpass (QBP) filter 62. QBP filters are commonly used in ultrasound systems to filter received echo signals, produce I and Q quadrature signal components for Doppler and coherent image processing and provide sampling decimation…The signal content of the SC and IC bands is then analyzed by a cavitation comparator 70 which may analyze the SC signal content alone for its energy content or in comparison with a threshold level, or may analyze the SC signal content in comparison with the IC signal content as described previously. The result of the analysis will indicate the presence of stable cavitation, inertial cavitation, or both or neither.” Where the bubble signal likelihood is equated to the presence of stable cavitation and inertial cavitation), and 
generating an ultrasound image based on the bubble signal likelihood and image signals (Fig. 6, ultrasound image 302; see para. 0031 – “FIG. 6 also shows a display indicator 304 which displays the type of cavitation detected. The pointer 306 of the display indicator can point at zero, SC (stable cavitation), or IC (inertial cavitation) or between these indications. The instantaneous setting of the pointer 306 is determined by a signal from the cavitation comparator to indicate the predominant type of cavitation detected.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi, by having the processor calculate a bubble signal likelihood based on IQ signal strings, and generate an ultrasound image based on the bubble signal likelihood and image signals, as disclosed in Powers. One of ordinary skill in the art would have been motivated to make this modification in order for the user to adjust the transmit power level to maintain stable cavitation in the vasculature for an optimal operating condition to dissolve a blood clot located at the junction of a major vessel and a smaller vessel, as taught in Powers (see para. 0030). 
Furthermore, regarding claim 17, Powers further teaches an apparatus further comprising: a display unit that displays the ultrasound image (Fig. 6, display 300 displaying ultrasound image 302). 
The motivation for claim 17 was shown previously in claim 1.
Regarding claim 20, Kawagishi teaches a method of controlling an ultrasound diagnostic apparatus, the method comprising: 
transmitting a set of a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other on the same scanning line from a transducer array into a subject N times equal to or greater than at least two times (Fig. 2; see col. 5, lines 30-31 – “Each vibration element of ultrasound probe 11 provides transmission signals (voltage pulses)…”; Fig. 3(a); see col. 7, lines 5-8, 16-21 – “In a narrow frequency band, the number of transmitted burst waves may range between four and eight. In a first embodiment of the present invention, for example, six burst waves are transmitted in the narrow frequency band…In a phase inversion technique consistent with the present invention, frequency band limited transmission signals are generated with at least two transmission rates. Further, each transmission rate includes transmission signals having a phase inversed 180 degrees (180 degrees phase difference).” So the two transmission rate signals (ultrasound pulses) have phases inverted from each other); 
acquiring reception signals based on a signal output from the transducer array received an ultrasound echo generated in the subject (Fig. 2; see col. 5, lines 50-51 – “Ultrasound probe 11 collects the return signals (echo signals) of transmitted ultrasound waves.”; see col. 7, lines 59-63 – “…the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate.”); 
acquiring an IQ signal string corresponding to the first ultrasonic pulse and an IQ signal string corresponding to the second ultrasonic pulse by performing quadrature detection in a determined range on the acquired reception signals (Fig. 2, signals from the reception delay unit 16 are input to the demodulation unit 16 and the output of the demodulation unit 16 are IQ signals; see col. 5, lines 60-63 – “Ultrasound probe 11 Sends the electrical Signals generated by the vibration elements to demodulation unit 19 via pulse/preamplifier 15 and reception delay circuit 16.”; see col. 6, lines 18-23 – “…demodulation unit 19 realizes I signals and Q signals as a result of the quadrature demodulation. In general, the reference frequency of demodulation unit 19 is set to a frequency centered about a frequency band comprising an ultrasound image. Demodulation unit 19 then sends the I signals and Q signals to extraction unit 17.”); and 
acquiring image signals with a fundamental component eliminated by adding IQ signals corresponding to the first ultrasonic pulse and IQ signals corresponding to the second ultrasonic pulse using the acquired IQ signal strings (Fig. 5; see col. 7, lines 57-67, col. 8, lines 1-4 – “Extraction unit 17 includes an adding circuitry 21 and an echo filter 22. As explained above, the fundamental echo component has a positive polarity based on the first transmission rate of the received signals and has a negative polarity based on the second transmission rate of the received signals based on the second transmission rate. Adding circuitry 21 removes the fundamental echo component from the received signals and maintains the contrast echo component and the THI (tissue harmonic imaging) echo component in the received signals. The fundamental echo component is removed by adding echo components of the received signals resulting from the transmission signals transmitted at the first rate and echo components of the received signals based on the transmission signals transmitted at the second rate.”).
Kawagishi does not explicitly teach: 
calculating a bubble signal likelihood based on the acquired IQ signal strings; and 
generating an ultrasound image based on the calculated bubble signal likelihood and the acquired image signals.
Whereas, Powers, in the same field of endeavor, teaches: 
calculating a bubble signal likelihood based on IQ signal strings (Fig. 5; see para. 0026 – “The beam formed echo signals are processed by a quadrature bandpass (QBP) filter 62. QBP filters are commonly used in ultrasound systems to filter received echo signals, produce I and Q quadrature signal components for Doppler and coherent image processing and provide sampling decimation…The signal content of the SC and IC bands is then analyzed by a cavitation comparator 70 which may analyze the SC signal content alone for its energy content or in comparison with a threshold level, or may analyze the SC signal content in comparison with the IC signal content as described previously. The result of the analysis will indicate the presence of stable cavitation, inertial cavitation, or both or neither.” Where the bubble signal likelihood is equated to the presence of stable cavitation and inertial cavitation), and 
generating an ultrasound image based on the bubble signal likelihood and image signals (Fig. 6, ultrasound image 302; see para. 0031 – “FIG. 6 also shows a display indicator 304 which displays the type of cavitation detected. The pointer 306 of the display indicator can point at zero, SC (stable cavitation), or IC (inertial cavitation) or between these indications. The instantaneous setting of the pointer 306 is determined by a signal from the cavitation comparator to indicate the predominant type of cavitation detected.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kawagishi, by including to the method calculating a bubble signal likelihood based on IQ signal strings, and generating an ultrasound image based on the bubble signal likelihood and image signals, as disclosed in Powers. One of ordinary skill in the art would have been motivated to make this modification in order for the user to adjust the transmit power level to maintain stable cavitation in the vasculature for an optimal operating condition to dissolve a blood clot located at the junction of a major vessel and a smaller vessel, as taught in Powers (see para. 0030). 

	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers, as applied to claim 1 above, and in further view of Kawagishi et al. (US 6506158 B2, published January 14, 2003), hereinafter referred to as Kawagishi ‘158.
Regarding claim 2, Kawagishi in view of Powers teaches all of the elements disclosed in claim 1 above. 
Kawagishi in view of Powers does not explicitly teach wherein the processor obtains autocorrelation from the IQ signal strings and calculates the bubble signal likelihood based on the obtained autocorrelation.
Whereas, Kawagishi ‘158, in the same field of endeavor, teaches wherein the processor obtains autocorrelation from the IQ signal strings and calculates the bubble signal likelihood based on the obtained autocorrelation (see col. 6, lines 24-38 – “According to the first method, as shown in FIG. 6, a complex value 61 of one rate signal at each depth d is multiplied by a complex conjugate value obtained by advancing the phase of a complex value 62 of the other rate signal at the corresponding depth by π (inverting a code consisting of only an imaginary number), and a phase argument θ of a multiplication result C. The reason why the phase is advanced by π is that these signals are received signals of pulses having opposite polarities. A method of calculating a complex vector product by performing similar processing between a plurality of rates is an auto-correlation method. This case can be regarded as a special case of the auto-correction method, in which the number of data is two.”; see col. 13, lines 64-67 – “Only a change in nonlinear response of the contrast medium between the rates is a residual signal component, and hence only a nonlinear component based on bubbles is extracted.” Where the bubble signal likelihood is equated to extracting the nonlinear component based on bubbles from the rate signals (IQ signals)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor obtain autocorrelation the IQ signal strings and calculates the bubble signal likelihood based on the obtained autocorrelation, as disclosed in Kawagishi ‘158. One of ordinary skill in the art would have been motivated to make this modification in order to measure the relative displacement at each depth between two rate signals to extract harmonic components instead of motion artifacts, as taught in Kawagishi ‘158 (see col. 6, lines 14-23). 
Furthermore, regarding claim 18, Powers further teaches an apparatus further comprising: a display unit that displays the ultrasound image (Fig. 6, display 300 displaying ultrasound image 302). 
	The motivation for claim 18 was shown previously in claim 1. 

	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers, as applied to claim 1 above, and in further view of M. Siepmann, et al., “Phase Shift Variance Imaging for Contrast Agent Detection,” IEEE International Ultrasonics Symposium Proceedings, pp. 1944-1947, Oct. 2010, hereinafter referred to as Siepmann. 
Regarding claim 3, Kawagishi in view of Powers teaches all of the elements disclosed in claim 1 above.
Kawagishi in view of Powers does not explicitly teach wherein the processor calculates a variance value of a phase difference from the IQ signal strings and calculates the bubble signal likelihood using the calculated variance value of the phase difference. 
Whereas, Siepmann, in the same field of endeavor, teaches wherein the processor calculates a variance value of a phase difference from the IQ signal strings and calculates the bubble signal likelihood using the calculated variance value of the phase difference (see Abstract – “A novel ultrasound contrast agent detection method that selectively detects microbubble (MB) destruction is presented. The detection is based on the variance of the phase shift of consecutive echoes.” So the bubble signal likelihood is equated to detection of microbubble destruction based on the variance of the phase shift (phase difference) of consecutive echoes (equated to IQ signal strings)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor calculate a variance value of a phase difference from the IQ signal strings and calculates the bubble signal likelihood using the calculated variance value of the phase difference, as disclosed in Siepmann. One of ordinary skill in the art would have been motivated to make this modification in order to image bubbles in a very low concentration, so single bubble destruction events are visible, as taught in Siepmann (see pg. 1947, col. 1, para. 5). 
Furthermore, regarding claim 19, Powers further teaches an apparatus further comprising: a display unit that displays the ultrasound image (Fig. 6, display 300 displaying ultrasound image 302). 
The motivation for claim 19 was shown previously in claim 1.

	Claims 4-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over view of Kawagishi in view of Powers, as applied to claim 1 above, and in further view of Suzuki (US 20010025143 A1, published September 27, 2001), hereinafter referred to as Suzuki. 
Regarding claim 4, Kawagishi in view of Powers teaches all of the elements disclosed in claim 1 above. 
Kawagishi in view of Powers does not explicitly teach wherein the processor calculates a variance value of amplitude from the IQ signal strings and calculates the bubble signal likelihood using the calculated variance value of the amplitude.
Whereas, Suzuki, in the same field of endeavor, teaches wherein the processor calculates a variance value of amplitude from the IQ signal strings and calculates the bubble signal likelihood using the calculated variance value of the amplitude (see Abstract – “In forming an image without clutters indicative of a dynamic of an echo source containing a harmonic contrast agent based on the Doppler shift of a ultrasonic echo, the variance of the velocity of the echo source is evaluated based on the Doppler shift, and the signal strength of the image is adjusted depending on the value of variance.” So the bubble signal likelihood is equated to detecting an echo source containing a harmonic contrast agent based on the variance value of amplitude (signal strength)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor calculate a variance value of amplitude from the IQ signal strings and calculates the bubble signal likelihood using the calculated variance value of the amplitude, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to reveal the presence of echo sources in motion, as taught in Suzuki (see para. 0139). 
Furthermore, regarding claim 5, Suzuki further teaches wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 – “…forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075). 
Furthermore, regarding claim 6, Suzuki further teaches wherein the processor generates the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 – “…forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 7, Suzuki further teaches wherein the processor generates the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the bubble signal likelihood (see para. 0138 – “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
Furthermore, regarding claim 14, Suzuki further teaches wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 – “…forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 15, Suzuki further teaches wherein the processor generates the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 – “…forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 16, Suzuki further teaches wherein the processor generates the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the bubble signal likelihood (see para. 0138 – “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 6-7 and 14-16 was shown previously in claim 5. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers and Kawagishi ‘158, as applied to claim 2 above, and in further view of Suzuki. 
Regarding claim 8, Kawagishi in view of Powers and Kawagishi ‘158 teaches all of the elements disclosed in claim 2 above.
Kawagishi in view of Powers and Kawagishi ‘158 does not explicitly teach wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the image signals.
Whereas, Suzuki, in the same field of endeavor teaches wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 – “…forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers and Kawagishi ‘158, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075). 
Furthermore, regarding claim 9, Suzuki further teaches wherein the processor generates the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 – “…forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 10, Suzuki further teaches wherein the processor generates the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the bubble signal likelihood (see para. 0138 – “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 9-10 was shown previously in claim 8. 

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Powers and Siepmann, as applied to claim 3 above, and in further view of Suzuki.
Regarding claim 11, Kawagishi in view of Powers and Siepmann teaches all of the elements disclosed in claim 3 above.
Kawagishi in view of Powers and Siepmann does not explicitly teach wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the image signals.
Whereas, Suzuki, in the same field of endeavor teaches wherein the processor calculates at least one of power or a velocity of a nonlinear signal from the image signals (see para. 0073 – “…forms an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kawagishi in view of Powers and Siepmann, by having the processor calculate at least one of power or a velocity of a nonlinear signal from the image signals, as disclosed in Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to produce a dynamic state image without clutters, as disclosed in Suzuki (see para. 0075). 
Furthermore, regarding claim 12, Suzuki further teaches wherein the processor generates the ultrasound image based on at least one of the power or the velocity of the nonlinear signal (see para. 0073 – “…forms an image indicative of a dynamic state of an echo Source containing a harmonic contrast agent based on the Doppler shift of the ultrasonic echo, and is characterized by comprising a variance calculation means which evaluates the variance of the velocity of the echo source based on the Doppler shift, a power calculation means which evaluates the power of a signal having the Doppler shift, and an image forming means which forms the image based on a signal which is given as a function of the variance and power.” Where the nonlinear signal is equated to the echo source signal containing a harmonic contrast agent). 
Furthermore, regarding claim 13, Suzuki further teaches wherein the processor generates the ultrasound image according to a color map based on at least one of the power or the velocity of the nonlinear signal and the bubble signal likelihood (Fig. 6; see para. 0138 – “The power doppler image becomes an image indicative of a two-dimensional distribution of the power of the doppler signal. This image reveals the presence of echo sources in motion. The luminous intensity in display color of the image corresponds to the power. With the variance being combined to it, certain colors are intensified thereby to vary the purity of display colors for different variances.”). 
The motivation for claims 12-13 was shown previously in claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Powers et al. (EP 0770352 B1, published December 29, 2004) discloses an ultrasonic diagnostic imaging system that transmits and receives two waveforms of opposite pulse polarity, combines the two echo waveforms to obtain a harmonic response for the system to detect the contrast agent which produced the nonlinear (harmonic) response. 
Choi (US 20180330518 A1, published November 15, 2018 with a priority date of May 11, 2017) discloses a system where harmonic echo information may be used to generate probability mapping information. 
Needles et al. (US 20100298709 A1, published November 25, 2010) discloses a system where when two phase inverted pulses are transmitted into a subject, the echoes received from tissue are combined to result in no signal, and when two phase inverted pulses are transmitted into a subject, the echoes received from the microbubbles are combined to produce a detectable signal. 
Kunida et al. (JP 2017169984 A, published September 28, 2017) discloses an ultrasonic diagnostic apparatus that extracts a flow signal such as speed or power by an autocorrelation calculation on the basis of an IQ signal of an ultrasonic echo from the same depth position of ultrasonic pulses transmitted continuously, where the autocorrelation calculation is a frequency analysis method for calculating a phase difference between the IQ signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
                                                                                                                                                                                                    /Oommen Jacob/Primary Examiner, Art Unit 3793